IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANDREW A. ROMERO,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-2160

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and FEDEX
GROUND PACKAGE SYSTEM,
INC.,

      Appellees.


_____________________________/

Opinion filed December 13, 2017.

An appeal from an order of the Reemployment Assistance Appeals Commission.

Andrew A. Romero, pro se, Appellant.

Norman A. Blessing, General Counsel, and Cristina A. Velez, Appellate Counsel,
Tallahassee for Appellee Reemployment Assistance Appeals Commission.




PER CURIAM.

      Andrew A. Romero appeals from a final order of the Reemployment

Assistance Appeals Commission that disqualified him from unemployment benefits
for having made fraudulent representations for the purpose of obtaining benefits,

established the amount of benefits he was overpaid, and assessed a fifteen percent

fraud penalty to the amount of overpayment. Despite Romero’s arguments to the

contrary, there is competent, substantial evidence in the record demonstrating that

Romero fraudulently collected several months of benefits to which he was not

entitled. However, as the Commission properly concedes, the record does not

establish that Romero made fraudulent representations prior to the benefit week

ending in June 20, 2015, even though he was overpaid for that time period because

he had unreported earnings that rendered him eligible for only partial benefits. See

§ 443.036(44)(a), Fla. Stat. (2017) (one is “partially unemployed” in any week he or

she works less than full time and earns less than his or her weekly benefit amount);

§ 443.111(4)(b), Fla. Stat. (2017) (describing calculation for determining partial

benefit payable to an individual who is partially unemployed in any week).

Accordingly, we vacate the Commission’s order to the extent that it imposed the

fifteen percent fraud penalty for the weeks prior to the benefit week ending June 20,

2015, and remand for the adjustment of Romero’s overpayment for those weeks

based on his entitlement to partial benefits. In all other respects, we affirm.

      AFFIRMED in part, REVERSED in part, and REMANDED.


WETHERELL, RAY, and WINOKUR, JJ., CONCUR.


                                           2